COOK, Judge
(concurring in part):
I concur in the opinion of Chief Judge Everett except as to portions of section IIC.
United States v. Ornelas, 2 U.S.C.M.A. 96, 6 C.M.R. 96 (1952), cited there, is a unique case. Ornelas, a United States citizen by birth but a resident of Mexico from childhood, made inquiries about enlisting in the Army in 1943. He received a notice to report for physical examination and induction into the Army. He reported, took and passed the physical examination, but did nothing more. He was given permission to return to Mexico and did. He was never administered the oath of induction and never served in the Army. Under the provisions of the Selective Training and Service Act of 1940, 54 Stat. 885, 894, and applicable Army regulations, no person was subject to “court-martial ... unless .. . actually inducted for the training and service.” This Court, following Billings v. Truesdell, 321 U.S. 542, 61 S.Ct. 737, 88 L.Ed. 917 (1944), held that “the oath ceremony constituted the turning point in the transition from civilian to military,” and, thus, “[i]f this accused did not participate in an induction ceremony, then he was never inducted, never became subject to military law, and could not be tried by court-martial for violations of that law.” But we recognized that certain Federal cases
decided the issue of induction on other criteria than completing the oath ceremony. [Citations omitted.] However, these cases either arose after changes in Army Regulations relative to induction were made following Billings v. Truesdell, supra, or were based upon consideration such as the acceptance of Army pay and other benefits, or the voluntary acquiescence in military obligations following induction.
2 U.S.C.M.A. at 99, 6 C.M.R. at 99 (emphasis added). Since Ornelas was drafted in December 1943 and Billings v. Truesdell, supra, was decided in March, 1944, and the Army regulations were not changed until August 10, 1944, the rule established in Billings v. Truesdell, supra, would apply. Consequently, absent proper induction, Ornelas was not subject to trial by court-martial for the purely military offense of desertion.
*424However, in United States v. Rodriguez, 2 U.S.C.M.A. 101, 6 C.M.R. 101 (1952), decided the same day as Ornelas, we held that even where Rodriguez claimed that he had not taken the oath of enlistment, the facts that he did otherwise participate in the induction ceremony, did not object to service, and did in fact undergo basic training for some ten days, prevented him from claiming “that he was not lawfully inducted.” Id. at 105, 6 C.M.R. at 105. The Court quoted from Mayborn v. Heflebower, 145 F.2d 864, 866 (5th Cir.1944), cert. denied, 325 U.S. 854, 65 S.Ct. 1087, 89 L.Ed. 1975 (1945):
We are of the further opinion that whether or not all formalities prerequisite to induction were observed, the subsequent conduct of the parties was such that the irregularities were cured or the right to invoke them was waived. It is manifest that the induction officers regarded applicant as a soldier at all times after the induction ceremony was completed, and appellant voluntarily accepted the benefits and assumed the obligations incident to membership in the armed forces.
Id. at 105, 6 C.M.R. at 105.
In attempting to harmonize these two cases, Judge Brosman, the author judge in Rodriguez, wrote:
The present case is readily distinguishable from United States v. Ornelas, supra. In that case, Ornelas testified that he did not at any time participate in an induction ceremony, and that he did not serve with the Army for any moment of time. Instead it was his contention that he merely took the required physical examination and returned immediately to his home in Mexico. Here, Rodriguez makes no claim that he did not participate in the induction ceremony, but only that he did not take the oath of allegiance. He did not object to service — in fact, he voluntarily entered upon the Army duty assigned. He proceeded to Fort MacArthur for basic training and remained in a military status, apparently without objection, for some ten days. Under such circumstances, he is in no position to claim that he was not lawfully inducted.
Id. at 104-05, 6 C.M.R. at 104-05.
Ornelas moved to dismiss charges on the ground that the court-martial had no jurisdiction since he had failed to take the oath of allegiance. The motion was denied twice by the law officer, who also refused to submit the issue of jurisdiction to the members under proper instructions. We held that the law officer erred in not submitting the factual question of whether Ornelas completed the induction ceremony to the members under appropriate instructions. Rodriguez, tried before Billings v. Truesdell, supra, and under the same Army regulations, also challenged the jurisdiction of the court on the theory that he had not been lawfully inducted into the service. His motion was likewise denied. No factual issue was submitted to the members for resolution. However, the Court accepted as true his testimony as to not taking the oath.
The only distinction I can see is that Rodriguez entered onto active duty, albeit for only some ten days. This apparently created a constructive enlistment as a matter of law in spite of Rodriguez’ contention that he never took the oath.
I have expressed my “reservations about the continued validity of the Ornelas holding which requires the court members to resolve an issue of in personam jurisdiction when there are contested facts and a purely military offense is involved” because it represents “an unwarranted exception to the general rule that jurisdiction over person and offense is a question of law for the trial judge.” United States v. Laws, 11 M.J. 475, 476 (C.M.A.1981). To make Ornelas the basis for a further distinction in the trial of military cases merely perpetuates the problem. See United States v. Laws, supra at 477 n. 5. I fail to see a valid difference between “military” and “non-military” offenses as they are affected by the amendments to Article 2.
I believe that our well-intentioned but wrong decision in United States v. Russo, 1 M.J. 134 (C.M.A.1975), is the cause of the *425problem and should be overruled. See United States v. Torres, 7 M.J. 102, 107 (C.M.A.1979) (Cook, J., concurring). Russo has been rejected by Congress and discredited by the lead opinion here; it should be overruled.